Citation Nr: 0934057	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  06-16 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to disability rating in excess of 10 percent 
for mood disorder, diagnosed as depression (mood disorder), 
from April 27, 2005, to January 31, 2008.

2.  Entitlement to disability rating in excess of 30 percent 
for mood disorder, diagnosed as depression, from February 1, 
2008.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk



INTRODUCTION

The Veteran had active service from March 1977 to August 
1977, and from June 1979 to June 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
San Juan, Puerto Rico, which denied the Veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for service-connected mood disorder.  

In its January 2009, during the pendancy of this appeal, the 
RO rendered a rating decision increasing the Veteran's 
disability rating for mood disorder to 30 percent disabling, 
effective February 1, 2008.  However, because this represents 
only a partial grant of the benefits sought on appeal, and 
the Veteran has not otherwise withdrawn his appeal, the 
matter remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 39 (1993).


FINDINGS OF FACT

1.  The evidence shows that, from April 27, 2005, to January 
31, 2008, the Veteran's mood disorder by symptoms of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  The evidence shows that since February 1, 2008, Veteran's 
service-connected mood disorder has been shown to be 
manifested by symptoms of occupational and social impairment 
with reduced reliability and productivity.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 30 percent, but 
no greater, for the Veteran's mood disorder have been met 
from April 27, 2005, to January 31, 2008.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9435, 9440 (2008).

2.  The criteria for a disability rating of 50 percent, but 
no greater, for a mood disorder have been met from February 
1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, , 4.130, 
Diagnostic Code 9435, 9440 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry. 

In the decision below, the Board grants the Veteran's claim 
for an increased disability rating.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Increased Rating

By rating decision dated in May 2003, the Veteran was awarded 
service connection for a psychiatric disorder, termed 
depression, and assigned a 10 percent disability rating 
therefore.  The Veteran did not perfect a timely substantive 
appeal to this decision, and it became final.  38 U.S.C.A. 
§ 7105(c) (2002).  The Veteran filed a claim for an increased 
rating for his service-connected psychiatric disorder on 
April 27, 2005.  As such, herein the Board considers whether 
the Veteran's disability rating increased from that date.  
38 C.F.R. § 3.400(o) (2008).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the Veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the Veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2008);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  

The Veteran's service-connected mood disorder is currently 
rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9435 
(2008).  Mood disorder is evaluated under the General Rating 
Formula for Mental Disorders, which provides that:  

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there 
is occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent disability rating is warranted for 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is warranted for 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id. 

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  A GAF of 31 to 40 is defined as some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  A GAF score of 61 to 
70 denotes mild symptoms or some difficulty in social and 
occupational functioning.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2008).

Mood disorder from April 27, 2005, to January 31, 2008

An April 2005 private treatment note shows that the Veteran 
developed severe manifestations of major depression secondary 
to his physical conditions.  His symptoms were listed as 
insomnia, forgetfulness, low tolerance levels, irritability, 
feelings of worthlessness and hopelessness, poor 
concentration, isolation, loss of interest in his 
surroundings, neglect of his personal appearance and suicidal 
ideation.  It was noted that the Veteran was hospitalized a 
private facility.  Furthermore, it was noted that the Veteran 
was completely unemployable due to his physical conditions 
and his mental condition.

The Veteran underwent another VA examination in August 2005.  
The Veteran's claims folder was not available for review.  
There was no evidence of treatment or prescription for 
psychiatric medication in VA medical records.  The Veteran 
reported that he was not in treatment with a psychiatrist at 
the time of the examination.  He reported that he was in 
treatment at the State Insurance Fund, due to depression in 
February 2005.  The Veteran was noted to have worked until 
February 2005.  He had been married four times, and had a 
girlfriend at the time of the examination with whom he had 
positive interpersonal relationship.  

The examination showed that the Veteran was well-nourished 
with adequate hygiene and cooperation.  He was alert and in 
contact with reality.  His thought process was coherent and 
logical.  There was no looseness of association and no 
evidence of disorganized speech.  There was no evidence of 
delusions or hallucinations.  He had no phobias, obsessions, 
suicidal ideations or panic attacks.  His mood was depressed.  
His affect was broad and appropriate.  He was oriented in 
person, place and time.  His memory for recent, remote and 
immediate events was intact.  His judgment was good, and his 
insight fair.  The examiner specifically stated that the 
Veteran's signs and symptoms did not interfere with his 
employment functioning or his social functioning.  The 
diagnosis was depressive disorder, not otherwise specified, 
and a GAF score of 60 was assigned.  

VA treatment records from September 2005 to December 2007 
show that the Veteran had a history of major depression and 
was hospitalized in a private facility in February 2005 for a 
suicide attempt.  The Veteran stated that he liked to be by 
himself in isolation without contact with his family or 
friends.  He stated that he had felt this way since 2005.  At 
one point he tried to harm his ex-wife.  Although his 
grooming was appropriate, and the Veteran was cooperative and 
reasonable, his speech was slow.  His mood was depressed 
throughout treatment, but no unusual thought content was 
noted.  His insight was limited and judgment was impulsive.  
He denied suicidal ideations on most occasions, but 
complained of poor tolerance and verbal outbursts.  Diagnosis 
contained within treatment records included an Axis I 
diagnosis of depressive disorder, not otherwise specified, 
bipolar II disorder by history, and polysubstance abuse in 
full sustained remission.  GAF score of 60 was assigned.  

The Board finds that while there have been fluctuations, the 
medical evidence indicates that overall the Veteran suffers 
from moderate symptoms due to his service-connected mood 
disorder.  An April 2005 note listed the Veteran's symptoms 
to include suicidal thoughts, insomnia, isolation, poor 
concentration, feelings of hopelessness and worthlessness and 
loss of interest in surroundings.  The two VA examinations 
that the Veteran underwent, as well as VA treatment records, 
showed a GAF score of 60, indicating moderate symptomatology.  
Furthermore, VA treatment records show that the Veteran had 
limited insight and impulsive judgment.  

Although the Veteran continued to work until February 2005, 
and it was indicated that the Veteran was employable at the 
time of the August 2005 VA examination, the Veteran's private 
physician stated that the Veteran had difficulty working.  
Furthermore, the Veteran has had one positive interpersonal 
relationship, but has not been able to communicate with his 
family and has avoided such communication.  His symptoms, 
such as loss of interest for daily living, insomnia, 
inability to concentrate, anxiety and depression, are 
commensurate with a 30 percent rating under Diagnostic Code 
9440.  In addition, the criteria for the GAF score of 60 is 
generally in line with a 30 percent rating under the 
applicable schedular criteria.

Accordingly, the Board finds that overall, from April 27, 
2005, to January 31, 2008, the Veteran's symptoms due to mood 
disorder have been moderate.  Affording the Veteran the 
benefit of the doubt, the claim for a disability rating of 30 
percent, and no more, for mood disorder is granted from April 
27, 2005, to January 31, 2008.  

However, upon review of the evidence, the Board finds that a 
rating in excess of 30 percent from April 27, 2005, to 
January 31, 2008, for mood disorder is not warranted in this 
case.  The Veteran did not experience panic attacks more than 
once a week, did not have circumstantial, circumlocutory or 
stereotyped speech, did not have trouble understanding 
commands and did not have impaired abstract thinking to 
warrant a higher rating of 50 percent.  The Board finds that 
the Veteran's overall symptoms fall in line with a 30 percent 
rating, but no higher.

Mood disorder from February 1, 2008

In February 2008, the Veteran was brought to the emergency 
room at a VA facility due to depressive symptoms.  He was 
hospitalized from February 4, 2008, to February 8, 2008.  The 
Veteran's wife listed his symptoms as poor interest in daily 
activities, sad feelings, crying spells, rapid thoughts and 
irritability.  The Veteran stated that he had suicidal 
ideations after a recent court hearing.  The Veteran 
acknowledged his irritability, and stated that he had not 
slept for days.  He stopped taking his medications four days 
prior to the hospitalization.  His affect was blunted and his 
mood depressed.  He experienced suicidal ideas, but no 
phobias or delusions.  His memory, insight and concentration 
were intact.  However, his judgment was poor.  The Veteran 
was then diagnosed with mood disorder, not otherwise 
specified, and bipolar II disorder by history.  GAF score of 
30 was assigned at admission, and 65 at discharge.  

The Veteran underwent a VA mental disorders examination in 
May 2008.  Monthly visits to private psychiatrist were noted 
as well as a February 2008 hospitalization.  At the time of 
the examination, the Veteran was taking anti-depressant and 
anti-anxiety medications.  Tremendous improvement upon 
therapy was noted.  The Veteran complained of daily depressed 
mood, insomnia, forgetfulness, anhedonia, crying spells and 
isolation as of February 2008.  

At the examination, the Veteran appeared depressed.  His 
speech and thought process were unremarkable, and his affect 
was appropriate.  His attention was intact.  He was intact to 
person, time and place.  He was appropriately groomed and had 
good hygiene.  He experienced sleep impairment which 
interfered with his daily activities.  He manifested no 
hallucinations, inappropriate behavior or obsessive behavior.  
He did not have panic attacks, homicidal thought or suicidal 
thoughts.  There were no episodes of violence and his impulse 
control was good.  He had no problems with activities of 
daily living.  His memory was intact.  However, the Veteran 
was unemployed, because, according to him, he was unable to 
be around people.  He claimed that he was unable to work due 
to his mood disorder.  He further claimed that he had chronic 
insomnia and was unable to drive.  The examiner listed the 
Veteran's moderate symptoms to include depressed mood, 
insomnia, social and occupational dysfunction and occasional 
panic attacks.  The examiner opined that there was reduced 
reliability and productivity due to mental disorder symptoms.  
However, the examiner also stated that there was not total 
occupational or social impairment, or deficiencies in most 
areas due to his psychiatric symptoms.  The examiner's Axis I 
diagnosis was mood disorder due to medical condition with a 
GAF of 66.  However, the examiner noted that the Veteran 
seemed to exaggerate his symptoms.  

The Veteran was again hospitalized at a VA facility from 
August 14, 2008, to August 22, 2008.  He was admitted to 
prevent self harm, harm to others, and further deterioration 
of his condition.  At discharge, the Veteran was ambulatory, 
not calm, agitated and restless.  He exhibited spontaneous 
vocal speech.  His mood was depressed and anxious.  He denied 
any homicidal thoughts or ideas, but complained of suicidal 
thoughts.  He denied racing thoughts, delusions and loose 
associations.  He was coherent and logical.  He had no flight 
of ideas, phobias, panic attacks, obsession, disorders of 
perception or hallucinations (visual and auditory).  He was 
fully oriented to time, place and person, his memory and 
concentration were preserved, but insight and judgment were 
poor.  His GAF score at admission was 30, and 65 at 
discharge.  

An August 2008 private physician's treatment note showed that 
the Veteran was markedly depressed with frequent suicidal 
ideation (hanging).  He was noted to be chronically and 
severely ill with unlikely improvement.

August 2008 to November 2008 VA treatment records show 
continuous diagnosis of bipolar disorder type II, depressed, 
and depressive disorder, not otherwise specified, with a GAF 
score of 60.

The Board notes that the Veteran was assigned a GAF score of 
30 during his February 2008 hospitalization - reflective of 
behavior, considerably influenced by delusions or 
hallucinations or serious impairment of communication or 
judgment (e.g., acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  VA 
treatment notes following the February 2008 hospitalization 
show that the Veteran quickly recovered in just a few days: a 
GAF score of 60 and one score of 66 - reflective of 
impairment with moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  

The Board finds that the symptoms reported by the Veteran 
and, in particular, the examiner's comments and private 
physician's comments, indicate significant but fluctuating 
symptoms.  The Veteran was hospitalized in February 2008 and 
August 2008 for depression and suicidal thoughts.  His 
actions and speech appeared incoherent at times.  He was 
unemployed, and continued to suffer from insomnia as well as 
social and occupational dysfunction.  The VA hospitalization 
records show a GAF score of 30 with further treatment showing 
GAF scores of 60. 

Although the Veteran has improved since his August 2008 
hospitalization, he continues to undergo treatment and 
experiences problems in his daily life.  It should be noted 
that the Veteran has been hospitalized previously in 2005, 
and his mood disorder had only worsened from the time of the 
2005 hospitalization to the time of the 2008 
hospitalizations.  The Veteran no longer works, in part no 
doubt due to his mood disorder and continues to experience 
problems with interpersonal relations.  His symptoms, such as 
loss of interest for daily living, insomnia, crying spells, 
suicidal thoughts, anxiety and depression, are generally 
commensurate with a 50 percent rating under Diagnostic Code 
9440.  In addition, GAF score fluctuating between 30 and 60 
indicate that the Veteran's service-connected mood disorder 
generally falls in line with a 50 percent rating.

Accordingly, the Board finds that the Veteran's symptoms due 
to mood disorder have been moderate to severe since February 
1, 2008.  Giving the Veteran the benefit of the doubt, the 
claim for an increased rating of 50 percent for mood disorder 
is granted, from February 1, 2008.  

However, upon review of the evidence, the Board finds that an 
increased rating in excess of 50 percent for mood disorder is 
not warranted in this case.  While the Veteran's depression 
is significant, his overall condition does not show that he 
has deficiencies in most areas characterized by symptoms such 
as:  obsessional rituals interfering with daily activities; 
illogical or irrelevant speech; continuous panic or 
depression that prevents him for functioning independently; 
impaired impulse control; spatial disorientation; among 
others.  Indeed, the most recent VA psychiatric examination 
report, dated in May 2008, specifically stated that the 
Veteran's symptoms did not meet the criteria associated with 
a 70 percent disability rating.  The Board thus finds that 
the Veteran's overall symptoms fall in line with a 50 percent 
rating, but no higher.

The Board notes that prior to this decision, the Veteran has 
carried a combined total ratings of 70 percent since November 
13, 2002, and 80 percent since February 1, 2008.  As a 
consequence of the ratings assigned herein, the RO may 
determine to assigned a combined rating that equates to a 100 
percent total disability rating.  Under the circumstances of 
this case, therefore, consideration of an extra-schedular 
rating is not warranted in this appeal. 


ORDER

A disability rating of 30 percent, but no greater, from April 
27, 2005, to January 31, 2008, for service-connected mood 
disorder is granted.

A disability rating 50 percent, but no greater, from February 
1, 2008, for service-connected mood disorder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


